           Case 2:20-cv-00846-JAD-NJK Document 16 Filed 10/06/20 Page 1 of 2




 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6                                       DISTRICT OF NEVADA
 7
     PARAMOUNT PROMOTIONS, LLC, et al.,
 8                                                         Case No.: 2:20-cv-00846-JAD-NJK
             Plaintiff(s),
 9                                                                        Order
     v.
10                                                                   [Docket No. 15]
     STATE FARM FIRE AND CASUALTY
11   COMPANY,
12           Defendant(s).
13          Pending before the Court is the parties’ joint discovery plan, which was filed on October
14 5, 2020. Docket No. 15. Measured from the filing of Defendant’s motion for summary judgment,
15 Docket No. 5, that discovery plan was due months ago on July 9, 2020, Local Rule 26-1(a). No
16 explanation is provided as to why the parties violated the local rules. Moreover, the presumptively
17 reasonable discovery period is 180 days from a defendant’s first appearance, Local Rule 26-
18 1(b)(1), and the parties here want a lengthy 300-day discovery period, see Docket No. 15 at 2. No
19 meaningful explanation is provided to support such an expansive discovery period, as the
20 discovery plan instead seeks to justify such relief based on a bare assertion that the current
21 pandemic will impact expert retention and deposition availability, as well as the fact that there is
22 a pending motion that is potentially partially dispositive. See id. at 1-2. Such a conclusory
23 assertion is plainly insufficient.1
24          Accordingly, the discovery plan is DENIED without prejudice. A renewed discovery plan
25 must be filed by October 9, 2020. The renewed discovery plan must explain why the parties
26 violated the local rule to file a discovery plan months ago. To the extent the renewed discovery
27
          1
            The discovery plan also violates the local rules by providing a signature block for Court
28 approval at the start of a new page. But see Local Rule IA 6-2.

                                                    1
          Case 2:20-cv-00846-JAD-NJK Document 16 Filed 10/06/20 Page 2 of 2




 1 plan continues to seek special scheduling review, it must provide meaningfully developed
 2 explanation in support of that request. Counsel must also carefully review the local rules and
 3 ensure that the renewed discovery plan otherwise complies therewith.
 4        IT IS SO ORDERED.
 5        Dated: October 6, 2020
 6                                                           ______________________________
                                                             Nancy J. Koppe
 7                                                           United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
